GENWORTH VARIABLE INSURANCE TRUST GENWORTH GOLDMAN SACHS ENHANCED CORE BOND INDEX FUND REGISTRATION # 811-22205 ATTACHMENT 77 0 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 01/19/11 HCP Inc UBS Securities Citigroup Global Markets Inc, JP Morgan Securities, Merrill Lynch Pierce Fenner & Smith, Barclays Capital, UBS Securities LLC, Wells Fargo Securities LLC, Barclays Capital, Credit Agricole Securities USA Inc, Credit Suisse Securities USA LLC, Deutsche Bank Securities Inc, Goldman Sachs & Co, Mortgan Stanley & Co Inc, BNY Mellon Capital Markets LLC, KeyBanc Capital Markets, Moelis & Co, PNC Capital Markets, RBS Securities Inc, Scotia Capital Inc, Sun Trust Robinson Humphrey 02/15/11 Noble Energy Inc. Bank of America Merrill Lynch Barclays Capital, Citigroup Global Markets Inc, JP Morgan Securities, Merrill Lynch Pierce Fenner & Smith, Wells Fargo Securitites LLC, BNP Paribas Securities Corp, Credit Suisse Securities USA LLC, Deutsche Bank Securities Inc, DNB Nor Markets Inc, Mizuho Securities USA Inc, Morgan Stanley & Co Inc, RBS Securities Inc, SG Americas Securities LLC, UBS Securities LLC 03/07/11 DirecTV Holdings LLC Morgan Stanley Barclays Capital, Citigroup Global Markets Inc, Credit Suisse Securities USA LLC, Morgan Stanley & Co Inc, RBS Securities Inc, SG Americas Securities LLC, UBS Securities LLC, BBVA Securities Inc, Citigroup Global Markets Inc, Credit Agricole Securities USA Inc, Deutsche Bank Securities Inc, Goldman Sachs & Co, HSBC Securities, JP Morgan Securities, Merrill Lynch Pierce Fenner & Smith, Mitsubishi UFJ Securities USA Inc, Mizuho Securities USA Inc, Santander Investment Securities Inc, US Bancorp Investments Inc. 04/13/11 ALCOA, Inc. JP Morgan Securities Citigroup Global Markets Inc, Credit Suisse, JP Morgan Securities, Morgan Stanley RBS Securities Corp, Merrill Lynch,Pierce, Fenner & Smith Incorporated, Barclays Capital Inc, BNP Paribas Securities Corp., Deutsche Bank Securities Inc., Mitsubishi UFJ Securities (USA), Inc., ANZ Securities, Inc., Banco Bilbao Vizcaya Argentaria, S.A., BMO Capital Markets Corp., BNY Mellon Capital Markets, LLC, Goldman Sachs & Co., USB Securities LLC, Commerz Market LLC, Banca IMI S.p.A., SMBC Nikko Capital Markets Limited, SG Americas Securities, LLC, U.S. Bancorp Investments, Inc., The Williams Capital Group, L.P. 04/26/11 AT&T Bank of America Bank of America Merrill Lynch, Citigroup Global Markets Inc, Goldman Sachs & Co, Wells Fargo & Co, Aladdin Capital LLC, Banca IMI, Mizuho Securites USA Inc, Samuel A Ramirez & Co Inc, Williams Capital Group LP 06/02/11 Coventry Health Care, Inc. JP Morgan Securities Citigroup Global Markets Inc, JP Morgan Securities, Merrill Lynch Pierce Fenner & Smith, Barclays Capital, Goldman Sachs & Co, UBS Securities LLC, US Bancorp Investments Inc, Wells Fargo Securities LLC 06/21/11 Lincoln National Corp. UBS Securities Goldman Sachs & Co, UBS Securities LLC, Raymond James & Associates Inc, Sandler O'Neill & Partners, Williams Capital Group LP 04/14/11 Santander Holdings JP Morgan Securities Goldman Sachs & Co, JP Morgan Securities, Barclays Capital Inc, Santander Investment Securities Inc 07/14/11 Capital One Financial Co Barclays Capital Inc. Barclays Capital Inc, Citigroup Global Markets Inc, Credit Suisse Securities USA LLC, Goldman Sachs & Co, Morgan Stanley & Co Inc, RBS Securities Inc, Wells Fargo Securities LLC, Muriel Siebert & Co Inc, Samuel A Ramirez & Co Inc, Sandler O'Neill & Partners, Williams Capital Group LP 08/16/11 Dentsply International Morgan Stanley Securities Citigroup Global Markets Inc, Morgan Stanley & Co Inc, Wells Fargo Securities LLC, Commerz Markets LLC, Goldman Sachs & Co, HSBC Securities, JP Morgan Securities, Mitsubishi UFJ Securities USA Inc, PNC Capital Markets, TD Securities USA LLC 08/24/11 Illinois Tool Works, Inc. JP Morgan Securities JP Morgan Securities, Merrill Lynch Pierce Fenner & Smith, Banca Caboto SPA, Citigroup Global Markets Inc, Commerz Markets LLC, HSBC Securities, ING Financial Markets, SG Americas Securities LLC, UBS Securities LLC Banco Bilbao Vizcaya Arentaria, BMO Capital Markets Corp, Danske Bank, Goldman Sachs & Co, Loop Capital Markets LLC, Mizuho Securities USA Inc, Nab Securities LLC, Wells Fargo Securities LLC 09/14/11 Intel Corp Bank of America Citigroup Global Markets Inc, Goldman Sachs &Co, Merrill Lynch Pierce Fenner & Smith, Credit Suisse Securities USA LLC, Needham & Co Inc, RBS Securities Inc 10/27/11 Verizon Communications Credit Suisse Securities Credit Suisse Securities USA LLC, Deutsche Bank Securities Inc, Morgan Stanley & Co Inc, RBC Capital Markets, UBS Securities LLC, Barclays Capital Inc, CastleOak Securities LP, Citigroup Global Markets Inc, Goldman Sachs & Co, JP Morgan Securities, Lebenthal & Co Inc, Merrill Lynch Pierce Fenner & Smith, Mitsubishi UFJ Securities USA Inc, Mizuho Securities USA Inc, muriel Siebert & Co Inc, RBS Securities Inc, Santander Investment Securities Inc, Wells Fargo Securities LLC, Williams Capital Group LP 11/30/11 Transocean Inc Barclays Capital Inc. Barclays Capital Inc, Citigroup Global Markets Inc, Credit Suisse Securities USA LLC, JP Morgan Securities, Mitsubishi UFJ Securities USA Inc, Wells Fargo Securities LLC, Credit Agricole Securities USA Inc, DNB Nor Markets Inc, Goldman Sachs & Co, Standard Chartered Bank (US) 11/07/11 Amgen Inc Bank of America Citigroup Global Markets Inc, JP Mortgan Securities, Merrill Lynch Pierce Fenner & Smith, Morgan Stanley & Co Inc, Barclays Capital Inc, Credit Suisse Securities USA LLC, Deutsche Bank Securities Inc, Goldman Sachs & Co, Mitsubishi UFJ Securities USA Inc, UBS Securities LLC, SMBC Nikko Capital Markets Ltd
